Per Curiam.
We read the complaint to state but one cause of action: the wrongful capture and control of defendant News Leader Company, Inc. by the remaining defendants. The relief sought is to free it from that control and place it in the hands of the court (receivership) where its rights and obligations may be investigated and determined. The allegations with respect to mismanagement and audit of the books are not stated as causes for which relief is presently sought but merely to point to the necessity for court control when ¡released from captivity.
Affirmed.